Citation Nr: 0602290	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  00-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
low back strain with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January to August 1999.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a November 1999 rating action that 
granted service connection and assigned an initial 10 percent 
rating for low back strain, effective August 4, 1999.  

As the appeal involves the veteran's disagreement with the 
initial rating assigned following the grant of service 
connection for low back strain, the Board has characterized 
this matter as on the title page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing claims for increase for already-service-
connected disabilities from those arising out of an initial 
grant of service connection).

In August 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  The Board 
notified the veteran and his representative of that 
development by letters of November 2002 and May 2003.  
However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board jurisdiction to adjudicate claims on 
the basis of evidence developed by the Board but not reviewed 
by the RO was later held to be invalid.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Hence, in August 2003 the Board remanded this matter to the 
RO for completion of the action previously requested.  By 
rating action of June 2005, the RO expanded the grant of 
service connection for low back strain to include DDD, and 
assigned an initial 40 percent rating for the disability, 
also from August 4, 1999; as reflected in Appellant's Post-
Remand Brief, the matter of a rating in excess of 40 percent 
remains for appellate consideration.  While, in the June 2005 
rating decision, the RO also granted a separate, 10 percent 
for lower extremity L-5 radiculopathy and radiculitis, 
effective August 4, 1999, the veteran has not appealed that 
determination.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's low back strain with DDD is manifested by 
subjective complaints of pain, with objective evidence 
showing no more than overall severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, or, 
since September 23, 2002, no incapacitating episodes during 
any 12-month period.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for low back strain with DDD are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243, 
5292, 5293, 5295 (1999-2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the September 1999 RO letter, the November 1999 
rating action, the May 2000 Statement of the Case (SOC), the 
July 2001 and February 2002 RO letters, the March 2002 
Supplemental SOC (SSOC), the August 2002 and March and 
September 2004 RO letters, and the June 2005 rating action 
and SSOC, the veteran and his representative were variously 
notified of the legal authority governing entitlement to the 
benefit sought on appeal, the evidence that would 
substantiate his claim, and the evidence that had been 
considered in connection therewith.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

The Board also notes that the July 2001 and March and 
September 2004 RO letters, SOC, and SSOCs variously informed 
the veteran of what the evidence had to show to establish 
entitlement to the benefits he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claim; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, the latter 2001 and 2004 RO letters 
and SSOCs specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter 2004 RO letters specifically notified the veteran to 
furnish any treatment records he had that were pertinent to 
his back disability, and the 2005 SSOC requested him to 
provide any evidence that he had in his possession that 
pertained to his claim.  Accordingly, the Board finds that 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met in this case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As noted above, in this case, a duty to assist letter was 
provided to the veteran in September 1999, prior to the 
November 1999 rating action on appeal (and, the enactment of 
the VCAA), and other documents strictly meeting VCAA's notice 
requirements were furnished after that rating action.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this case, the delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating actions, several RO letters, SOC, and SSOCs issued 
between 1999 and 2005 have repeatedly explained to the 
veteran what was needed to substantiate his claim.  As a 
result of RO development and the Board's 2003 remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claim in June 2005 on the basis of all the evidence 
of record, as reflected in the rating action and SSOC.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished, and that no further 
action is needed to satisfy the duty to assist.  The RO, on 
its own initiative as well as pursuant to the Board's remand, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, to include affording him comprehensive VA examinations 
in 1999, 2000, 2003, and 2004; the reports of those 
examinations are of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
pertinent to the claim that has not been obtained.  

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities, which assigns ratings based on average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R.  § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board points out, initially, that, by regulatory 
amendment effective September 23, 2002, substantive changes 
were made to the schedular criteria for evaluation of 
intervertebral disc syndrome (IVDS), as set forth in 
38 C.F.R. § 4.71a, DC 5293.  The criteria for rating diseases 
and injuries of the spine were further changed, effective 
September 26, 2003.  As there is no indication that any of 
the revised criteria is intended to have retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new rating criteria, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 and 7-2003.  The retroactive reach of 
the revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  

As the RO has considered both the former and both versions of 
the revised criteria (as appropriate) in rating the veteran's 
low back strain with DDD, and furnished him notice of the 
revised criteria in the 2005 SSOC, there is no due process 
bar to the Board also considering the former and revised 
applicable criteria 

The veteran's service-connected low back strain with DDD has 
been rated under DC 5295 (from August 4, 1999) and renumbered 
DC 5243 (from September 26, 2003); each diagnostic code is 
specific to rating lumboscral strain.  However, given the 
nature of the nature of the disability for which service 
connection has been granted (involving both lumbar strain and 
DDD), and to give the veteran every consideration in 
connection with the current appeal, the Board will consider 
other potentially applicable diagnostic codes in rating the 
veteran's disability, as the RO has done.

Under the criteria of former DC 5293 (as in effect prior to 
September 23, 2002), a 40 percent rating is assignable for 
severe IVDS with recurring attacks with intermittent relief.  
A 60 percent rating requires pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under the criteria of former DC 5295 (as in effect prior to 
September 26, 2003), a 40 percent rating was warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating is also warranted if only some of these manifestations 
are present if there is also abnormal mobility on forced 
motion.  38 C.F.R. Part 4, DC 5295.  A 40 percent rating is 
the maximum rating available under DC 5295.

Under the criteria of former DC 5292 (as in effect prior to 
September 26, 2003), severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  38 C.F.R. Part 4, 
DC 5292.  A 40 percent rating is the maximum rating available 
under DC 5292.

Under the criteria of former DC 5289 (as in effect prior to 
September 26, 2003), ankylosis of the lumbar spine at a 
favorable angle warrants a 40 percent rating.  A 50 percent 
rating requires fixation at an unfavorable angle.  38 C.F.R. 
§ 4.71a, DC 5289.

Effective September 23, 2002, the criteria of DC 5293 was 
changed.  Under the revised criteria, IVDS is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating requires incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest and treatment 
prescribed by a physician.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5295 for rating lumbosacral 
strain was changed to DC 5237 and was materially revised to 
provide for assignment of a rating in excess of 40 percent 
only in cases where ankylosis of the thoracolumbar spine has 
been shown.  Under that DC, unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  DC 
5293 for rating IVDS was changed to DC 5243, which provides 
that  ratings are now based on either the general rating 
formula for diseases and injuries of the spine (effective 
September 26, 2003), or on the basis of incapacitating 
episodes (the criteria for which remain unchanged from 
September 23, 2002), whichever method results in a higher 
rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.
 
Considering the evidence of record in light of all pertinent 
criteria,  the Board finds that a rating in excess of 40 
percent for the veteran's low back strain with DDD is not 
warranted under any provision of either the former or revised 
applicable criteria.  

Turning first to the former criteria, the Board notes, as 
indicated above, that the veteran has already been assigned 
the maximum schedular rating under former DCs 5292 (for 
limitation of motion) and 5295 (for lumbosacral strain); 
hence, further consideration of these DCs is unnecessary.  
Moreover, clinical findings on the October 1999, May 2000, 
June 2003, and October 2004 VA examinations all show that the 
veteran retains a measurable range of lumbar spine motion, 
indicating that he does not have spinal ankylosis.  Hence, 
the Board finds no basis for a rating under former DC 5289 or 
revised DC 5237 for lumbar spine ankylosis.  

A rating in excess of 40 percent also is not warranted under 
former DC 5293 (as in effect prior to September 23, 2002), 
inasmuch as pronounced IVDS (with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief) has not been 
demonstrated.  Although low back tenderness and muscle spasm 
were shown on 1999 VA examination, and straight leg raising 
was positive on the right, neurological examination of the 
lower extremities was negative, reflexes were all intact, and 
the veteran demonstrated a moderate range of spine motion.  
On 2000 VA examination, the veteran complained of pain on low 
back forward flexion, backward extension, and side flexion 
and rotation, but all of these movements were normal; 
moreover, motor power of the feet, sensation in all the 
dermatomes of the legs and feet, and deep tendon reflexes 
were all normal.  The veteran demonstrated significant 
limitation of lumbar backward extension on 2003 VA 
examinations, straight leg raising was moderately positive on 
the right, and there was some lower lumbar tenderness, but no 
more than slight to moderate limitation of forward and 
lateral flexion was objectively demonstrated, and motor 
examination was 5/5 with normal tone and bulk.  Although 
testing of deep tendon reflexes showed a diminished right 
ankle jerk, the remainder of the reflexes was symmetric, and 
plantar reflexes were flexor.  There was decreased sensation 
in the right L-5 distribution, but the veteran could heel-toe 
and tandem walk without difficulty.  One examiner commented 
that the veteran's radicular pain from DDD was present only 
intermittently, and another examiner opined that his service-
connected low back strain with DDD was no more than moderate 
in degree.  

On October 2004 VA examination, the veteran complained of 
recurrent low back pain that was intermittent, of moderate 
degree, and responded to simple analgesics, and which 
radiated down the right leg, with no apparent leg weakness.  
The veteran objectively demonstrated slight, voluntary 
limitation of lumbar forward flexion, but lateral flexion, 
backward extension, and straight leg raising were all normal, 
and the ankle jerks were excellent.  The examiner commented 
that the minor decrease in the veteran's range of back motion 
with flexion was guarding, rather than permanent, and that he 
had no neurological defect.  Magnetic resonance imaging (MRI) 
revealed tiny bulging of the discs at L4-5, S-1, and S-2, 
which showed no compression on the spinal canal.  

On December 2004 VA examination, the examiner reviewed 
October 2004 electromyographic/nerve conduction studies, 
which were within normal limits.  October 2004 lumbosacral 
MRI revealed evidence of DDD at T12-L1 and L5-S1 consistent 
with disc desiccation, as well as evidence of a right central 
disc protrusion with an annular tear at L5-S1.  Although 
current examination showed weakness of right foot 
dorsiflexion, there was no evidence of muscle atrophy in the 
tibialis anterior, and the veteran ambulated without 
assistive device.        

The Board also finds that, since September 23, 2002, a higher 
rating is not warranted under the revised criteria of DC 
5293/5243, as IVDS with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
to warrant a 60 percent rating have not been demonstrated.  
The pertinent evidence for consideration includes the 
abovementioned 2003 VA examination reports, in which one 
examiner commented that the veteran's radicular pain from DDD 
was present only intermittently, and another examiner opined 
that his service-connected low back strain with DDD was no 
more than moderate in degree.  The veteran stated that he 
could stand for less than 1-2 hours, sit for approximately 1 
hour, and walk approximately 1 mile.  Moreover, he worked 
approximately 20 hours per week as a gas station attendant, 
and had missed only 7 out of the last 90 days due to severe 
back pain.  The October 2004 VA examination report noted that 
the veteran continued to be employed as a gas station 
attendant for 4 hours a day, and that he was only temporarily 
employed because he intended to return to school to complete 
his education.  The examiner noted little in the way of 
objective findings, observing that the minor decrease in the 
veteran's range of back motion with flexion was guarding, 
rather than permanent, and that he had no neurological 
defect.  Although the veteran stated that at the end of a 
work day he went home and lied in bed for     1 to 2 hours 
due to back pain, the record is devoid of evidence that he 
suffers from incapacitating episodes due to IVDS that require 
treatment and bed rest prescribed by a physician.

Further, since September 23, 2002, no more than a 40 percent 
rating is assignable by combining separate ratings for 
orthopedic and neurological manifestations of the veteran's 
service-connected low back impairment.  As noted above, the 
RO has already granted the veteran a separate 10 percent 
rating for right lower extremity L-5 radiculopathy and 
radiculitis; the veteran has not appealed that determination.  
Even if the Board were to consider the objective medical 
findings and the veteran's complaints in the light most 
favorable to him (as noted and below), and find that the 
orthopedic component of his disability (manifested, 
primarily, by limitation of motion) warranted, at most, a 20 
percent rating under former Diagnostic Code 5292, combing the 
ratings would result in a rating less than the 40 percent 
rating already assigned.  See 38 C.F.R. § 4.27 (2002-2005).

In addition to the schedular criteria noted above, during all 
periods under consideration, VA regulations provided that, 
when evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 38 U.S.C.A. §§ 4.40 
and 4.45 (1999-2005).  See Deluca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown,  9 
Vet. App. 7 (1996).

In this case, the Board finds that the current 40 percent 
rating properly compensates the veteran for the extent of his 
functional loss due to pain.  In reaching this determination, 
the Board has considered the June 2003 VA examiner's opinion 
that, although the range of the veteran's back motion could 
be decreased by 20 percent to 30 percent during a flare-up or 
overuse, he then had no objective evidence of pain on motion 
of the back, weakness, excess fatigability, or 
incoordination; this evidence formed the primary basis for 
the RO awarding an initial 40 percent rating for the 
disability.  Thus, functional loss due to pain has already 
been considered in assigning the 40 percent rating already 
assigned, and provides no basis for assignment of any higher 
rating. 

For all the foregoing reasons, the Board finds that a rating 
in excess of 40 percent for low back strain with DDD is not 
warranted, on any basis, since the August 4, 1999 effective 
date of the grant of service connection for this disability.  
As such, there is no basis for staged rating, pursuant to 
Fenderson, and the claim on appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An initial rating in excess of 40 percent for low back strain 
with DDD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


